 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
          MARSHA WRIGHT, an individual,             Case No.: 17-cv-1996-BAS-MSB
11

12                                    Plaintiff,    ORDER DENYING PLAINTIFF’S
                                                    EX PARTE MOTION TO STAY
13            v.                                    PROCEEDINGS PENDING
                                                    OUTCOME OF FOREIGN DISCOVERY
14        OLD GRINGO, INC., et al.,
                                                    [ECF No. 213]
15                                 Defendants.
16

17           On January 10, 2020, Plaintiff filed an ex parte motion to stay proceedings in this
18   action pending the completion of discovery in Mexico (“Motion” or “Mot.”). (ECF No.
19   213.) Defendants oppose the Motion. (ECF No. 214.) For the reasons stated below, the
20   Court DENIES Plaintiff’s Motion.
21   I.      BACKGROUND
22           In September 2019, upon Plaintiff’s request, Magistrate Judge Michael S. Berg
23   allowed Plaintiff to conduct foreign discovery in Mexico, including taking four depositions
24   of OGS officials and others regarding the company’s finances and value and four sets of
25   requests for production. (See Joint Discovery Plan at 10–11, ECF No. 172; Second Am.
26   Scheduling Order at 5, ECF No. 179; Mot. at 3.) On November 19, 2019, the parties filed
27   a joint motion requesting that the court issue a letter of request to compel discovery
28   regarding OGS from the judicial authorities in Mexico. (Joint Mot., ECF No. 200.) Judge

                                                   -1-
                                                                                       17cv1996
 1   Berg thereafter issued a letter of request to the judicial authorities in Mexico on December
 2   2, 2019, pursuant to the Hague Convention, requesting assistance in obtaining this evidence.
 3   (Letter of Req., ECF No. 202.) Plaintiff alleges that although the letter of request was
 4   delivered to the appropriate authorities on December 19, 2019, she has yet to hear from the
 5   Mexican authorities regarding the requested depositions or document productions. (Mot. at
 6   2.)
 7         The deadline to complete OGS discovery and to submit pretrial disclosures was
 8   January 13, 2020. (Second Am. Scheduling Order at 7.) In light of these deadlines and the
 9   nonresponsiveness of the Mexican authorities, Plaintiff made two simultaneous requests:
10   First, Plaintiff moved for an extension of the remaining pretrial and trial-related deadlines
11   to allow her to complete the foreign discovery before Judge Berg. (ECF No. 209.) Second,
12   Plaintiff filed before this Court the instant ex parte motion to stay proceedings in this action
13   pending the completion of discovery in Mexico (“Motion” or “Mot.”). (ECF No. 213.)
14         On January 24, 2020, Judge Berg denied Plaintiff’s request to modify the schedule
15   order to allow her to obtain the foreign discovery, citing to Plaintiff’s lack of diligence.
16   (Order, ECF No. 224.)
17   II.   ANALYSIS
18         Ex parte relief is rarely justified. Mission Power Eng’g Co. v. Cont’l Cas. Co., 883
19   F. Supp. 488, 490 (C.D. Cal. 1995); Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203,
20   1205 (C.D. Cal. 2013) (“The ‘opportunities for legitimate ex parte applications are
21   extremely limited.’”) (quoting In re Intermagnetics America, Inc., 101 B.R. 191, 193 (C.D.
22   Cal. 1989)). Thus, to warrant ex parte relief, the moving party must show that it will suffer
23   irreparable harm if the motion is not heard on an expedited schedule and that it either did
24   not create the circumstances warranting ex parte relief or that the circumstances occurred as
25   a result of excusable neglect. Mission Power, 883 F. Supp. at 492.
26         The Court finds that Plaintiff has not met her burden for ex parte relief because
27   Plaintiff has failed to show that the circumstances underlying her Motion were not of her
28   own making or are the result of excusable neglect. First, despite stating her intention to seek

                                                    -2-
                                                                                             17cv1996
 1   a letter of request to the judicial authorities in Mexico in May 2019, Plaintiff waited until
 2   September 19, 2019 to initiate this lengthy process, and further chose not to pursue
 3   additional avenues of discovery concurrent with the letter of request. (Order at 9–10.)
 4   Second, although Magistrate Judge Berg issued an order in September 2019 setting the
 5   January 13, 2020 deadline for foreign discovery and emphasizing that such discovery must
 6   be completed by that date, Plaintiff nonetheless waited two months before filing the Joint
 7   Motion to request discovery from Mexican authorities. (Second Am. Scheduling Order at
 8   4–5; Joint Mot.; Order at 10.) Lastly, as Judge Berg indicated in his Order, Plaintiff failed
 9   to properly meet and confer with Defendants to facilitate a more efficient discovery process.
10   (Order at 10–11.)
11         Plaintiff has not sufficiently shown that the circumstances giving rise to her ex parte
12   request to stay proceedings were not of her own making or the result of excusable neglect.
13   Accordingly, Plaintiff’s ex parte motion to stay proceedings is DENIED.
14         IT IS SO ORDERED.
15

16   DATED: February 18, 2020
17

18

19
20

21

22

23

24

25

26

27

28


                                                  -3-
                                                                                          17cv1996
